                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT QF NORTH CAROLINA
                               SOUTHERN DIVISION
                               Case No. 7:19-CV-170-D


CHRIS KIRBY, individually and               )
on behalf of other similarly situated       )
persons,                                    )
               Plaintiff,                   )                  ORDER GRANTING
                                            )               JOINT MOTION TO STAY
v.                                          )          LITIGATION PENDING MEDIATION
                                            )
CAUDILL VENTURES, LLC,                      )
          Defendant.                        )


       The parties have agreed· and stipulated pursuant to the Joint Motion to Stay Litigation

Pending Mediation for purposes of pursuing settlement and other'good cause appearing,

       IT IS HEREBY ORDERED that this litigation is stayed tc" '''' dlil;'i., through

tJo.Ach lo , 2020.

       IT IS FURTHER ORDERED that all further stipulations and agreements between the

parties set forth in the Joint Motion to Stay Litigation Pending Mediation are APPROVED and

ORDERED that the parties shall adhere thereto, subject to further order of the Court.

               SO ORDERED. This the      JO      dayofNovember,2019.
